Citation Nr: 0216472	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  99-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1976 to October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for hepatitis.

Due to a relocation of the veteran, jurisdiction of his claim 
was assumed by the Houston, Texas RO.

This case was previously before the Board on two occasions.  
In October 2000, the case was remanded for due process to 
afford the veteran a personal hearing or video conference; 
however, he failed to report for a scheduled hearing.

In January 2001, the Board determined that a May 1994 rating 
decision, wherein the RO denied entitlement to service 
connection for hepatitis, contained a grave procedural error, 
was nonfinal, and that new and material evidence was not 
required to obtain a reevaluation or review of the claim.  At 
that time, the Board remanded the claim for further 
development and adjudicative action consistent with its 
decision.  

In August 2002 the RO most recently affirmed the 
determination previously entered, and returned the case to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran was treated for viral hepatitis in service in 
August 1978.

2.  The veteran currently has hepatitis C.

3.  Competent evidence of a nexus between the current 
diagnosis of hepatitis C and service is not of record.



4.  The veteran, without good cause shown, failed to report 
for two VA examinations scheduled to address the etiology of 
hepatitis.


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records from the 97th General Hospital, 
Frankfurt Germany reveal that the veteran was treated for 
viral hepatitis in August 1978.  He was placed on a two week 
profile for viral hepatitis, resolving.  No diagnosis of 
chronic type hepatitis was shown in service.  

At VA examination in October 1993, the veteran reported that 
he contracted hepatitis in 1977, but was uncertain as to the 
type.  He stated that, over the years, he had been told that 
he had hepatitis types A, B and C.  The examiner noted that 
corresponding laboratory results, done in conjunction with 
the examination, revealed negative antibodies for B.  

It was noted that he was asymptomatic at the time of the 
examination.  He reported being a heavy drinker of alcohol in 
the past, and he also had a history of intravenous drug use.  
Abdominal examination was unremarkable.  The final diagnosis 
was hepatitis, asymptomatic, questionable history.  

In March 1994, the veteran was hospitalized at VA for poly 
substance abuse.  Included in the discharge diagnoses was a 
finding that the veteran had Hepatitis A, B, and C.  This was 
determined by laboratory results done in conjunction with his 
hospitalization, which showed that the hepatitis B core 
antibody was positive, and that the hepatitis A and C 
antibodies were also positive.  

Private medical records show that in  February 1999, the 
veteran was found positive for Anti-HCV and Anti-HBc.  VA 
laboratory results from June 1999, also show positive for 
Anti-HCV (or antibody C).  

Other post-medical records show that the veteran was treated 
for hepatitis at VA in November 2001.  At that time he gave a 
history of contracting hepatitis in 1997 by drinking a soda 
after another person.  The veteran denied transfusion and 
combat exposure to blood.  

In May 2002, and July 2002, the veteran was scheduled for VA 
examinations, to determine the nature, extent of severity, 
and etiology of any disability of the liver from hepatitis 
which may be present.  An opinion was requested as to any 
relationship between the current diagnosis of hepatitis C and 
the viral  hepatitis he had in service in 1978.  He failed to 
report for either examination.  


Criteria

Service connection may be granted for disability resulting  
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002)).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in  service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  


Such evidence must be medical unless it relates to a 
condition as to which, under the United States Court of 
Appeals for Veterans Claims (CAVC) case law, lay observation 
is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2002).

The CAVC has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
chronic disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under 38 C.F.R. § 3.655 (2002), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  See also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (VA's duty to assist is not a one 
way street; the veteran also has an obligation to assist in 
the adjudication of his claim); Olson v. Principi, 3 Vet. 
App. 480 (1992) (a claimant must be prepared to meet his 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting the claim). 

When all the evidence is assembled, VA is responsible for  
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter:  Duty to Assist

VA has issued final rules to amend adjudication regulations  
to implement the provisions of the Veterans Claims Assistance  
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to  
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The veteran was formally notified of the VCAA by the Board in 
its January 2001 decision.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
That includes service medical records identified by the 
veteran, and requested via Board remand in January 2001, 
showing the veteran's treatment for viral hepatitis in 
Frankfurt, Germany in 1978.  


Additionally, it is clear that the RO's communications with 
the veteran in the aggregate have notified him to submit 
evidence to support his claim .  He has been advised of the 
evidence he could submit himself or to sufficiently identify 
evidence to be obtained for him.  Such communications by way 
of correspondence sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained for him by VA.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

It is further noted that the above discussed determinations 
and correspondence copies of these determinations were mailed 
to the veteran without return by the United States Postal 
Service as undeliverable; and thus the veteran is presumed to 
have received these notifications.  See Mindenhall v. Brown, 
7 Vet.  App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 
Vet.  App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)). 

As to assisting the veteran in obtaining relevant records, 
all indicated private and VA treatment records have been 
obtained for the record.  The veteran has not alleged that 
there are any additional medical records related to treatment 
for hepatitis that have not been associated with the claims 
file.  

The Board is aware that the RO was unable to provide the 
veteran with an examination as was requested by the Board's 
remand in January 2001.  The reason being that the RO 
scheduled the veteran for examination in May 2002, and he 
failed to report, and the RO rescheduled the veteran for 
examination in July 2002, and he failed to report for a 
second time.  

The Board is satisfied that the RO has complied with the 
instructions from the January 2001 remand to the extent 
possible.  See Stegall v.  West, 11 Vet. App. 268 (1998).  
Therefore, overriding the Board's request for examination of 
the veteran is his given refusal to report for additional 
medical examinations.  Thus, the Board will adjudicate his 
claim based on the evidence of record, as is required 
pursuant to regulation 38 C.F.R. § 3.655. 

As VA has fulfilled the duty to assist, and as the change in 
law has no additional material effect on adjudication of this 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).


Service Connection

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for hepatitis.  The service 
medical records clearly show that the veteran was treated in 
1978 for viral hepatitis, resolving.  There is no indication 
that he had chronic hepatitis at that time.  Although he has 
been diagnosed with hepatitis A, B, and C, post service, with 
the most recent laboratory results showing that he has 
hepatitis C, no medical professional has provided a nexus 
between the current diagnosis and service.  Therefore, 
service connection must be denied.  38 C.F.R. § 3.303.  

Because of the veteran's failure to cooperate with VA's 
efforts to obtain a necessary medical opinion, the record 
contains insufficient evidence on which to base an award of 
service connection for hepatitis.  38 C.F.R. § 3.655.  

Again, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is a 
causal connection between the current condition and service, 
service connection may be established. Godfrey v. Derwinski, 
2 Vet. App. 354 (1992).  Here, the veteran asserts that he 
must have developed his current hepatitis while in service 
after sharing a soda with another person.  However, he does 
not have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The record contains no competent and probative evidence 
linking the veteran's current hepatitis to his military 
service.  Again, VA attempted to assist the veteran in 
obtaining such evidence, but he refused to avail himself of 
that assistance.

Accordingly, without competent evidence of a nexus between 
the current diagnosis of hepatitis and the veteran's service, 
the preponderance of the evidence is against the veteran's 
claim for service connection for hepatitis, and there is no 
doubt to be resolved.  See Gilbert, supra.


ORDER

Entitlement to service connection for hepatitis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


